Appellee contends that in the opinion and decision herein, we have, in effect, overruled both the Blaylock and the Boling cases. But this case and those cases are substantially distinguishable.
As pointed out in the original opinion, the cash value for each year beginning with the third year was specifically fixed in the present policy itself, and these cash values were thereby and therein expressly stipulated between the parties to be "the actual amounts available after deduction of the surrender charge, etc." Moreover, the agreed statement of the facts recites that the actual cash value of $115.89 for the seventh year, as fixed definitely and finally in the policy had been arrived at, when the policy was written, by taking the reserve for the face amount of the policy at the end of the seventh year, which, at 3% interest and computed according to the American Experience Table of Mortality, would be $123.39, and deducting from this a cash surrender value of $7.50, thereby leaving the said $115.89.
In the Blaylock case, 144 Miss. 541, 110 So. 432, the terms of the policy were not such as to indicate, without resort to construction, that the cash values in the tables therein were fixed as to such values after a deduction of the surrender charge. On the contrary, the policy appeared to provide for a later deduction in the event of a surrender, and the court held that there was no such a surrender as would bring the provisions for the later or subsequent surrender charge into effect. In the Boling *Page 647 
case, 177 Miss. 172, the table of values was of guaranteed values, that is to say, a table bounded only on the minimum, but not on the maximum, side, and was not one of fixed, actual values, bounded on both sides, and which latter, as the elements involved therein, are to be neither more nor less, and whether as regards the insurer or the insured. It was the definite values of the latter class, — already precisely calculated and written into the policy as thus calculated, and not capable in any event of being affected in one way or another by any subsequently asserted, variable surrender charge, — to which the parties expressly agreed in the case now before us, and to which all of the parties remained at all times bound.
Suggestion of error overruled.